DETAILED ACTION
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the reply filed 08/12/2021 and communication with Applicant Representative Aaron Pontikos, Reg. No. 75,958 on 09/09/2021 (see attached Interview Summary). The amendment is supported by at least paragraphs [0020]-[0021] and [0076]. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Aaron Pontikos, Reg. No. 75,958 on 09/09/2021.

The application has been amended as follows, please cancel claims 2-8, 10-11, 13-17, and 19-20 and amend the listing of claims as follows:

1.	(CURRENTLY AMENDED) A system comprising at least one processor executing instructions within a memory operatively coupled to a server computer operatively coupled to a network, the instructions causing the server computer to:	
	compare a plurality of tokens identified within respective character strings of a data record stored in a database with a plurality of keywords stored in a subject matter keyword data table;
	identify an unknown token adjacent to a keyword identified within the respective character strings of the data record based, at least in part, on a token not being included in the subject matter keyword data table;
	determine a number of instances that the unknown token is adjacent to the keyword identified within the respective character strings of the data record; 
	insert, in response to the number of instances that the unknown token is adjacent to the keyword identified within the respective character strings of the data record exceeding a predetermined threshold, the unknown token into the subject matter keyword data table, wherein 
receive, from a user interface on a client computer operatively coupled to the network, a 
transmission encoding:
a request for a listing of a plurality of subject matter experts; and
at least one keyword identifying a subject matter for which the plurality of subject 
matter experts [[is]] are requested;
responsive to receiving the transmission, query the database, coupled to the network,
to select, from within the database, a plurality of employee score data records comprising the subject matter keyword, the plurality of employee score data records having been automatically generated and stored in the database based on the subject matter keyword data table and responsive to the server receiving an employee calendar event data or an employee communication data associated in the database with the employee calendar event data;
automatically generate a total score for each of a plurality of employees by:

initializing the total score for each employee identified within the plurality of employee score data records retrieved from the database based on adding respective employee scores from the plurality of selected employee score data records associated with each employee;
querying, after generating the initialized total score for each employee identified, restriction data and project data stored in the database and associated with the plurality of employees to determine whether the total score of an employee needs to be adjusted according to a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter expert is requested; and
adjusting the respective total score for each of the plurality of employees based, at least in part, on a timeliness of an employee’s previous subject matter expertise, and a total number of restrictions and competing interests indicative of a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter experts are requested; and




transmit the listing to the client computer for display, wherein the listing includes the 
adjusted total scores associated with each of the plurality of employees.

2-8.	(CANCELLED) 

9.	(CURRENTLY AMENDED) The system of claim 1, wherein:
the plurality of employee score data records each further comprise[[s]] 
a date on which [[the]] an employee score data record was generated; and
the instructions further cause the server computer to:
receive, from the user interface on the client computer, a range of dates; and
limit the query to select only those employee score data records in the plurality of employee score data records [[to]] within the range of dates.

10.	(CANCELLED)

11.	(CANCELLED)

12.	(CURRENTLY AMENDED) A method, comprising the steps of:
comparing, by a server computer operatively coupled to a network and comprising at least one processor executing instructions within a memory operatively coupled to the server computer, a plurality of tokens identified within respective character strings of a data record stored in a database with a plurality of keywords stored in a subject matter keyword data table;

	determining, by the server computer, a number of instances that the unknown token is adjacent to the keyword identified within the respective character strings of the data record; 
	inserting, by the server computer, in response to the number of instances that the unknown token is adjacent to the keyword identified within the respective character strings of the data record exceeding a predetermined threshold, the unknown token into the subject matter keyword data table, wherein inserting the unknown token further includes linking a keyword identifier of the keyword with the unknown token in the subject matter keyword data table;
receiving, by the server computer, from a user interface on a client computer operatively coupled to the network, a transmission encoding:
a request for a listing of a plurality of subject matter experts; and
at least one keyword identifying a subject matter for which the plurality of subject
matter experts [[is]] are requested;
responsive to receiving the transmission, querying, by the server computer, the database, 
coupled to the network, to select, from within the database, a plurality of employee score data records comprising the subject matter keyword, the at least one employee score data record having been automatically generated and stored in the database based on the subject matter keyword data table responsive to the server receiving an employee calendar event data or an employee communication data associated in the database with the employee calendar event data;
automatically generating, by the server computer, a total score for each of a plurality of employees by:
initializing the total score for each employee identified within the plurality of employee score data records retrieved from the database based on adding respective employee scores from the plurality of selected employee score data records associated with each employee;
querying, after generating the initialized total score for each employee identified, restriction data and project data stored in the database and associated with the plurality of employees to determine whether the total score of an employee needs to be adjusted according to a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter expert is requested; and
adjusting the respective total score for each of the plurality of employees based, at least in part, on a timeliness of an employee’s previous subject matter expertise, and a total number of restrictions and competing interests indicative of a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter experts are requested; and





transmitting, by the server computer, the listing to the client computer for display, wherein the listing includes the adjusted total scores associated with each of the plurality of employees.

13-17.	(CANCELLED)

18.	(CURRENTLY AMENDED) The method of claim 12:
wherein the plurality of employee score data records each further comprise[[s]] a date on which [[the]] an employee score data record was generated; and
further comprising the steps of:
receiving, by the server computer, from the user interface on the client computer, a range of dates; and
limiting, by the server computer, the query to select only those employee score data records in the plurality of employee score data records [[to]] within the range of dates.

19-20.	(CANCELLED)

Allowable Subject Matter
Claims 1-20 were pending and claim 11 was withdrawn. Claims 2-8, 10-11, 13-17, and 19-20 are now cancelled with the Examiner’s amendment. Claims 1, 9, 12, and 18 are amended as indicated above. Claims 1, 9, 12, and 18 are now allowed as explained further below in the reasons for allowance.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,.. .as a matter of internal agency management, (are) expected to follow” and Examiner notes, for clarity of the record, that the claimed invention is patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate any recited abstract idea into a practical application, specifically the claims recite detailed steps performed by the computer in order to identify/learn new keyword terms to include in a “subject matter keyword data table”, i.e. the claims recite detailed steps of the machine learning used to automatically generate keyword tables, used for labeling/indexing received employee data, e.g. calendar or communication data transmissions, in order to automatically index and store generated employee data records in a relational database for subsequent querying and retrieval (e.g. Spec: [0015]: The holistic aggregation of employee data may include data records stored in one or more data tables within a relational database coupled to the network.; [0024]-[0025], [0076]; [0082]-[0086]), which does not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead integrates the recited abstract idea, of generating a subject matter expert listing based on scoring employee data records, into a practical application by providing a specific technical solution to automatically generate and store data records in a relational database for information retrieval and scoring that provides an improvement to computer technology, e.g. database building and querying 

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or suggest all of the elements in independent claims 1 and 12, as amended above, for inserting unknown tokens into a subject matter keyword table, receiving a request for subject matter experts including a keyword, querying a database for employee data records that were automatically generated and stored based on the subject matter keyword table and responsive to receiving employee calendar or communication data, generating total scores for the employees corresponding to the retrieved employee score data records by: “initializing the total score for each employee identified within the plurality of employee score data records retrieved from the database based on adding respective employee scores from the plurality of selected employee score data records associated with each employee; querying, after generating the initialized total score for each employee identified, restriction data and project data stored in the database and associated with the plurality of employees to determine whether the total score of an employee needs to be adjusted according to a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter expert is requested; and adjusting the respective total score for each of the plurality of employees based, at least in part, on a timeliness of an employee’s previous subject matter expertise, and a total number of restrictions and competing interests indicative of a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter experts are requested;” and transmitting the listing of subject matter experts to the client computer based on the adjusted total scores. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including: Hyatt et al. US 20120150888 Al, Danielson et al. US 9519691 B1, Sassano et al. US 6178420 B1, Mohan et al. US 7194483 B1, Akutagawa et al. US 20150248651 Al, Rinearson et al. US 20120005209 A1, Burke et al. US 20150134694 Al, Stickler et al. US 20150248222 Al, Grom et al. US 20170308795 Al, and Gutman et al. US 20150006261 Al, as described in detail in the previous office action(s), and failing both individually and in combination to teach or reasonably suggest the combination of elements in independent claims 1 and 12 as initializing the total score for each employee identified within the plurality of employee score data records retrieved from the database based on adding respective employee scores from the plurality of selected employee score data records associated with each employee; querying, after generating the initialized total score for each employee identified, restriction data and project data stored in the database and associated with the plurality of employees to determine whether the total score of an employee needs to be adjusted according to a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter expert is requested; and adjusting the respective total score for each of the plurality of employees based, at least in part, on a timeliness of an employee’s previous subject matter expertise, and a total number of restrictions and competing interests indicative of a likelihood of the employee to refrain from providing information about the subject matter for which the subject matter experts are requested;”. 
Balasia et al. US 10007707 B1 and Balasia et al. US 10296873 B1: describing systems and methods for customizable filtering of network search results and search result rankings based on pair-wise scoring of individuals to sort and rank results and output a listing of the sorted and ranked respondents or co-respondents including allowing the requester to adjust preference parameters for the results and re-scoring, sorting, and ranking to generate a new personalized ranked search results set. 
D. Crow and J. DeSanto, "A hybrid approach to concept extraction and recognition-based matching in the domain of human resources," 16th IEEE International Conference on Tools with Artificial Intelligence, 2004, pp. 535-541, doi: 10.1109/ICTAI.2004.12.: describing a system for extracting concepts from resumes and subsequently matching the best qualified candidates to jobs based on scoring the extracted terms from the data records including based on length of service, recency and related skills score variables. 
	Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624